ON PETITION FOR REHEARING
Having carefully considered appellant's petition in connection with the entire record in the above-entitled cause, asking for a rehearing in the case, and being satisfied that the Court, in reaching its conclusion as expressed in the opinion filed in the case, did not overlook or misapprehend any matter material to the appeal, the rehearing asked for must be refused. The trial Judge fairly, clearly, and impartially submitted to the jury all issues raised by the testimony and, in our opinion, the defendant received a fair and impartial trial. It is, therefore, the judgment of this Court that the rehearing asked for by the appellant be and the same is hereby refused, the petition dismissed, and the order staying the remittitur revoked.